DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see APPLICANT ARGUMENTS/REMARKS MADE IN AMENDMENT, filed 08/30/2021, with respect to 103 rejections of claims 11, 13, 26, and 28 have been fully considered and are persuasive.  The 103 rejections of claims 11, 13, 26, and 28 have been withdrawn. 
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. Applicant argues, on page 14 second paragraph , that the transmitting body (the terminal) of amended claim 1 is different from the sending body (the network side) of Yuan and the transmitting object or content (the uplink signal before paging) of amended claim 1 is also different from the sending object or content (a paging message) of Yuan. The examiner respectfully disagrees. The uplink signal is not interpreted as Paging by the examiner as alleged by the applicant. The uplink transmitted signal is interpreted as Yuan random access preamble sequence. In Yuan [0049] cited in the rejection, the sending body is the terminal and the sent object is the random access preamble transmitted as the uplink signal before paging. The network side responds to this uplink signal by paging the terminal.
Applicant argues, on page 14 third paragraph , that Yuan fails to disclose or suggest on which resource to transmit the uplink signal. The examiner respectfully . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 16,  19, 21-22, 61-62 and 65-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (CN107018497A).


Regarding claim 1, Yuan et al. teach a paging method, applied to a terminal, and comprising: 
receiving pre-indication information transmitted by a network-side device (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a 
transmitting an uplink signal to the network-side device (Yuan [0018] the random access preamble sequence sent by the terminal is received) in a case that the pre- indication information indicates that the terminal is to be paged (Yuan [0053] When it is determined that there is a paging message according to the paging indication, a random access preamble sequence is sent); and
monitoring a paging of the terminal by the network-side device (Yuan [0009] The main task of the terminal in the idle state or light connection state is to monitor the paging on the network side), wherein the transmitting the uplink signal to the network-side device comprises:
 transmitting the uplink signal to the network-side device according to a reserved resource or a predefined resource; or 
transmitting the uplink signal to the network-side device according to a resource indicated implicitly or explicitly in the pre-indication information; or 
transmitting the uplink signal to the network-side device according to a resource indicated in downlink control information corresponding to the pre- indication information; or 
transmitting the uplink signal to the network-side device according to an uplink resource corresponding to a predetermined synchronization signal block (SSB); or 
or 
transmitting the uplink signal to the network-side device according to a resource corresponding to at least one of a terminal ID of the terminal (Yuan 0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier, Yuan [0045] the random access resources include a set of random access sequences of each beam)  or an ID of a terminal group to which the terminal belongs.  
Regarding claim 4, Yuan et al. teach The paging method according to claim 1, wherein the uplink signal comprises at least one of following signals: a sequence signal (Yuan [0018] the random access preamble sequence sent by the terminal is received), a predefined indication signal, an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel.  

Regarding claim 6, Yuan et al. teach The paging method according to claim 1, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (ID) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or an ID of a terminal group to which the terminal belongs.  

Regarding claim 7, Yuan et al. teach The paging method according to claim 6, wherein in a case that the uplink signal implicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs is determined based on at least one of a preamble sequence, information about a beam, a time-domain resource or a frequency-domain resource that is used by the uplink signal; or 
3in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink signal directly carries at least one of the terminal ID of the terminal ([0055]-[0056] Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or the ID of the terminal group to which the terminal belongs.  in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink signal directly carries at least one of the terminal ID of the terminal (Yuan [0055]-[0056] Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or the ID of the terminal group to which the terminal belongs.  


Regarding claim 16, Yuan et al. teach A paging method, applied to a network-side device, and comprising:
 transmitting pre-indication information to terminals (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a paging indication for indicating whether the terminal has a paging message to the terminal);
the random access preamble sequence sent by the terminal is received), wherein the terminal is at least one of a to-be-paged terminal indicated by the pre-indication information (Yuan [0053] When it is determined that there is a paging message according to the paging indication, a random access preamble sequence is sent), or a terminal in a terminal group indicated by the pre-indication information; and
 paging the terminal (Yuang [0181] The paging message of the terminal is sent on the beam set),   
wherein the receiving the uplink signal transmitted by the terminal comprises: 
receiving the uplink signal transmitted by the terminal according to a reserved resource or a predefined resource; or 
receiving the uplink signal transmitted by the terminal according to a resource indicated implicitly or explicitly in the pre-indication information; or 
receiving the uplink signal transmitted by the terminal according to a resource indicated in downlink control information corresponding to the pre-indication information; or 
receiving the uplink signal transmitted by the terminal according to an uplink resource corresponding to a predetermined synchronization signal block (SSB); or 
receiving the uplink signal transmitted by the terminal according to a configured random access resource; or 
receiving the uplink signal transmitted by the terminal according to a resource corresponding to at least one of a terminal ID of the terminal (Yuan 0049]  If the  Yuan [0045] the random access resources include a set of random access sequences of each beam) or an ID of the terminal group to which the terminal belongs.  

Regarding claim 19, Yuan et al. teach The paging method according to claim 16, wherein the uplink signal comprises at least one of following signals: a sequence signal (Yuan [0018] the random access preamble sequence sent by the terminal is received),  a predefined indication signal, an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel.  

Regarding claim 21, Yuan et al. teach The paging method according to claim 16, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (ID) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or an ID of a terminal group to which the terminal belongs.  

Regarding claim 22, Yuan et al. teach The paging method according to claim 21, wherein in a case that the uplink signal implicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, at least 
in a case that the uplink signal explicitly carries at least one of the terminal ID of the terminal or the ID of the terminal group to which the terminal belongs, the uplink signal directly carries at least one of the terminal ID of the terminal (Yuan [0055]-[0056] Select the random access preamble sequence that meets the following conditions: (UE_id)mod(N)=(P)mod(N)) or  the ID of the terminal group to which the terminal belongs.

Regarding claim 61, Yuan et al. teach A terminal, comprising: a processor Yuan [0288] The processor 600), a memory (Yuan [0288] the memory 620) and a computer program that is stored on the memory and is executable on the processor (Yuan [0288] The processor 600 is configured to read a program in the memory 620, and execute the following process) wherein when executing the computer program, the processor is configured to: 
receive pre-indication information transmitted by a network-side device (Yuan [0017] Sending a paging instruction to the terminal for indicating whether the terminal has a paging message, Yuang [0019] sending a paging indication for indicating whether the terminal has a paging message to the terminal);
the random access preamble sequence sent by the terminal is received) in a case that the pre- indication information indicates that the terminal is to be paged (Yuan [0053] When it is determined that there is a paging message according to the paging indication, a random access preamble sequence is sent); and
monitor a paging of the terminal by the network-side device (Yuan [0009] The main task of the terminal in the idle state or light connection state is to monitor the paging on the network side), ), wherein the transmitting the uplink signal to the network-side device comprises:
 transmitting the uplink signal to the network-side device according to a reserved resource or a predefined resource; or 
transmitting the uplink signal to the network-side device according to a resource indicated implicitly or explicitly in the pre-indication information; or 
transmitting the uplink signal to the network-side device according to a resource indicated in downlink control information corresponding to the pre- indication information; or 
transmitting the uplink signal to the network-side device according to an uplink resource corresponding to a predetermined synchronization signal block (SSB); or 
transmitting the uplink signal to the network-side device according to a configured random access resource; or 
If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier, Yuan [0045] the random access resources include a set of random access sequences of each beam)  or an ID of a terminal group to which the terminal belongs.

Regarding claim 62, Yuan et al. teach A network-side device, comprising: a processor  (Yuan [0255] The processor 500), a memory ((Yuan [0255] the memory 520)and a computer program that is stored on the memory and is executable on the processor, wherein when executing the computer program (Yuan [0255] The processor 500 is configured to read a program in the memory 520 and execute the following process), the processor is configured to perform steps of the paging method according to claim 16.

Regarding claim 65, Yuan et al. teach the terminal according to claim 61,  wherein the uplink signal comprises at least one of following signals: a sequence signal (Yuan [0018] the random access preamble sequence sent by the terminal is received), a predefined indication signal, an uplink reference signal, an uplink signal carried in a physical uplink control channel, or an uplink signal carried in a physical uplink sharing channel.

Regarding claim 66, Yuan et al. teach the terminal according to claim 61, wherein the uplink signal implicitly or explicitly carries at least one of a terminal identifier (JD) of the terminal (Yuan [0049]  If the random access preamble sequence satisfies the following conditions: (UE_id) mod (N) = (P) mod (N),... UE_id is the terminal identifier) or an ID of a terminal group to which the terminal belongs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al.in view of DIACHINA et al. (US 20140323165 A1).

Regarding claim 14, Yuan et al. teach The paging method according to claim 1, but do not teach wherein the monitoring the paging of the terminal by the network-side device comprises: 
monitoring the paging of the terminal by the network-side device on a resource indicated by indication information carried in the uplink signal; or 
monitoring the paging of the terminal by the network-side device on a resource associated with a resource where the uplink signal is transmitted; or 
or 
monitoring the paging of the terminal by the network-side device on a resource corresponding to at least one of a terminal identifier (ID) of the terminal or an ID of a terminal group to which the terminal belongs.  
 In a similar endeavor, DIACHINA et al. teach
wherein the monitoring the paging of the terminal by the network-side device comprises: monitoring the paging of the terminal by the network-side device on a configured resource (DIACHINA [0055] the configuration of the extended monitoring window (e.g., number of blocks preceding and/or following the nominal paging block) and/or an extended monitoring window timer can be preconfigured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating DIACHINA et al. to arrive at the invention .
The motivation of doing so would have avoided undesirable delay (DIACHINA [0004]).

Regarding claim 29, Yuan et al. teach The paging method according to claim 16, but do not teach
wherein the paging the terminal comprises: 
paging the terminal on a resource indicated by indication information carried in the uplink signal; or 
or 
paging the terminal on a configured resource; or
 paging the terminal on a resource corresponding to at least one of a terminal identifier (ID) of the terminal or an ID of the terminal group to which the terminal belongs; or 
paging the terminal on all or part of downlink beams based on beam sweeping.  
In a similar endeavor, DIACHINA et al. teach
wherein the paging the terminal comprises: 
paging the terminal on a configured resource (DIACHINA [0055] the configuration of the extended monitoring window (e.g., number of blocks preceding and/or following the nominal paging block) and/or an extended monitoring window timer can be preconfigured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yuan et al. by incorporating DIACHINA et al. to arrive at the invention .
The motivation of doing so would have avoided undesirable delay (DIACHINA [0004]).

Allowable Subject Matter
Claims 10, 11, 13, 25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, Yuan et al. teach The paging method according to claim 9, wherein in a case that the pre-indication information explicitly indicates the resource, the pre- indication information carries indication information for indicating a resource where a terminal is to transmit the uplink signal (Yuan [0137] the base station sends random access resources available in the called scenario, where the random access resources include a set of random access sequences of each beam, Yuan [0140]- [0141] ] The random access preamble sequence selected by the terminal meets the following conditions: (UE_id)mod(N)=(P)mod(N) ) .
However Yuan et al. fail to teach or suggest
in a case that the pre-indication information implicitly indicates the resource, the resource implicitly indicated by the pre-indication information comprises a resource corresponding to a resource used by the pre-indication information.  

Regarding claim 11, Yuan et al. teach The paging method according to claim 9, but do not teach
wherein the predetermined SSB comprises one of following SSBs: a current optimal SSB, an SSB whose signal quality is higher than a predetermined threshold, an SSB closest to the pre-indication information, or an SSB that is closest to the pre-indication information and has a signal quality higher than a predetermined threshold.  

Regarding claim 13, Yuan et al. teach The paging method according to claim 1, but do not teach
wherein the uplink signal carries indication information that is used to indicate a resource for the network-side device to page, and/or indication information that is used to indicate a resource where the terminal monitors the paging from the network-side device.

Regarding claim 25, Yuan et al. teach The paging method according to claim 24, wherein in a case that the pre-indication information explicitly indicates the resource, the pre- indication information carries indication information for indicating a resource where a terminal is to transmit the uplink signal (Yuan [0137] the base station sends random access resources available in the called scenario, where the random access resources include a set of random access sequences of each beam, Yuan [0140]- [0141] ] The random access preamble sequence selected by the terminal meets the following conditions: (UE_id)mod(N)=(P)mod(N) ) .
However Yuan et al. fail to teach or suggest
in a case that the pre-indication information implicitly indicates the resource, the resource implicitly indicated by the pre-indication information comprises a resource corresponding to a resource used by the pre-indication information.  

Regarding claim 26, Yuan et al. teach The paging method according to claim 24, but do not teach
wherein the predetermined SSB comprises one of following SSBs: a current optimal SSB, an SSB whose signal quality is higher than a predetermined threshold, an SSB closest to the pre-indication information, or an SSB that is closest to the pre-indication information and has a signal quality higher than a predetermined threshold.  

Regarding claim 28, Yuan et al. teach The paging method according to claim 16, but do not teach
wherein the uplink signal carries indication information that is used to indicate a resource for the network-side device to page, and/or indication information that is used to indicate a resource where the terminal monitors the paging from the network-side device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAID M ELNOUBI/           Examiner, Art Unit 2644